DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  
Claim 19 recites, liquid crystal display (LCD) display screen” in line 2. Citation of second “display” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20150373863; “Lin”, hereinafter).
Regarding claim 1, Lin (figs. 8-16) discloses a foldable display device, comprising: a first casing having (130) a first receiving cavity  (113) inside, a rewinding component (600 and 500) disposed in the first receiving cavity (113), a stretching component (110) slidably connected to the first casing (“The third shell 130 is movably assembled with the first shell 110”, Par. [0041], figs 8-15), a first rotating component 
Regarding claim 2, Lin (figs. 8-16) discloses wherein the flexible display component comprises a first display part (a portion of 310 that lies above the second casing 120), a second display part (a portion of 310 that lies above the stretching component 110, fig. 11), and a third display part (320 and 330) sequentially disposed adjacent to each other; wherein the first display part is disposed on a side of the second casing (120) (fig. 11), an end of the first display part away from the second display part is connected to the second casing (fig. 11), and an end of the third display part (320 and 330) away from the second display part is connected to the rewinding component (500 and 600).
Regarding claim 3, Lin (figs. 8-16) discloses wherein when the foldable display device is in a first state (figs. 8-12), the stretching component (110) and the first casing (130) are deployed to each other, and the second casing (120) and the stretching 
Regarding claim 4, Lin (figs. 8-16) discloses wherein when the foldable display device is in a second state (figs 15-16), the stretching component (110) and the first casing (130) are overlapped with each other, and the second casing (120) and the stretching component are folded to each other (“the second shell 120 is stacked on the first shell 110”, Par. [0048]); wherein the first display part (first portion of 310) and the second display part (second portion of 310) are laid on a same side of the second casing and the first casing (130), the first display part corresponds to the second casing (120), the second display part corresponds to the first casing (130), and the third display part (320 and 330) is rolled up in the first receiving cavity (113) by the rewinding component (500 and 600). 
Regarding claim 20, Lin (figs. 8-16) discloses a foldable display device, comprising: a first casing having (130) a first receiving cavity  (113) inside, a rewinding component (600 and 500) disposed in the first receiving cavity (113), a stretching component (110) slidably connected to the first casing (“The third shell 130 is movably assembled with the first shell 110”, Par. [0041], figs 8-15), a first rotating component (shaft that help in the rotation of 120 and 130 or 110 along the axis A2) connected to an end of the stretching component (110) away from the first casing (130) (figs. 8-10), a 120 is stacked on the first shell 110”, Par. [0048]); wherein the first display part (first portion of 310) and the second display part (second portion of 310) are laid on a same side of the second casing and the first casing (130), the first display part corresponds to the second casing (120), the second display part corresponds to the first casing (130), and the third display part (320 and 330) is rolled up in the first receiving cavity (113) by the rewinding component (500 and 600). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin over Hsu (US 20150116921; “Hsu” hereinafter).
 Regarding claim 12, Lin discloses the foldable device as claimed in claim 1.
Lin does not explicitly disclose wherein a side of the first casing away from the second casing is provided with a first opening communicating with the first receiving cavity; an end of the third display part away from the second display part is connected to the rewinding component through the first opening.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lin to incorporate an opening at a side of the first casing away from the second casing as taught by Hsu because such modification would increase the size of visible section of the display panel.
Regarding claim 13, Lin in view of Hsu (relied on Lin) discloses wherein a side of the first casing (130) toward the second housing (120) is provided with a second opening (opening through which the display 140 is inserted into the receiving cavity of the housing 110, fig. 5), and the second opening is in communication with the first receiving cavity (113), the stretching component (110) is received in the first receiving cavity through the second opening so as to be overlapped with the first casing (fig. 11).  

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin’s preferred embodiment (fig 8-16) in view of Lin’s alternative embodiment (figs 1-7) .
Regarding claim 15, Lin’s preferred embodiment (figs. 8-16) discloses wherein the rewinding component comprises elastic member (500),  elastic member is disposed in the first receiving cavity (113) and is connected to the first casing (130), and an end 
Lin’s preferred embodiment (figs. 8-16) does not disclose the elastic member being a coil spring.
Lin’s alternative embodiment (figs 1-7) teaches an elastic member (500) being a coil spring (figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lin’s preferred embodiment to include a coil spring as an elastic member for rewinding mechanism as taught by Lin’s alternative embodiment because such modification provide more temperature and damping resistant rewinding mechanism.
Regarding claim 16, Lin’s preferred embodiment (figs. 8-16) in view of Lin’s alternative embodiment (figs 1-7) discloses wherein the rewinding component further comprises a roller (600, fig. 8) disposed in the first receiving cavity (113) and having an axis parallel to the coil spring; the roller is disposed on a side of the coil spring (500) away from the second casing (120), and an end of the flexible display component (300) away from the second casing (120) is connected to the coil spring in the first receiving cavity around the roller (600).  

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 17, Lin (figs 8-16) discloses wherein the first rotating component of the rotating axis (A2) comprising rotating unit or units that passes through a first and a second connecting holes of the second housing (120) and a first and a second 
Lin does not explicitly disclose the first rotating units comprises a first rotating shaft and a second rotating shaft arranged side by side.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotating component of Lin to includes a first rotating shaft and a second rotating shaft arranged side by side, since it was known in the art that using first rotating shaft and a second rotating shaft arranged side by side to perform a folding mechanism in a display device.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of  Ent et al. (US 10403236; “Ent” hereinafter).
Regarding claim 19, Lin discloses the display device as claimed in claim 1.
Lin does not explicitly disclose the foldable display device according to Claim 1, further comprising a liquid crystal display (LCD) display screen disposed on a side of the second casing away from the flexible display component.  
Ent (fig. 3A) teaches a display housing comprising a liquid crystal display (LCD) screen (364) disposed on a side of a casing (Col. 10: lines 1-8, fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotating component of Lin to includes an additional LCD screen on the on a side of the second casing away from the flexible .

Allowable Subject Matter
Claims 5-11, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 2 and, a combination of limitations that the second casing comprises a first sub casing, a second sub casing, and a second rotating component disposed between the first sub casing and the second sub casing; the first sub casing is rotatably connected to the second sub casing through the second rotating component; the first sub casing is further connected to the first rotating component, and the first sub casing is further rotatably connected to the stretching component through the first rotating component. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 12 and, a combination of limitations that a side of the stretching component away from the second casing is provided with a third opening, the stretching component is further provided with a second receiving cavity which is in communication 
Regarding claim 6-11 and 18, these claims are objected as being dependent on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        


/HUNG S. BUI/Acting Patent Examiner, 2841/2800